DETAILED ACTION
	This Office action is responsive to communication received 12/09/2021 – Election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 11/17/2020.  These drawings are acceptable.
Election/Restrictions
Applicant’s election without traverse of Species II: FIGS. 13-23 (claims 12-20) in the reply filed on 12/09/2021 is acknowledged.
Status of Claims
	Claims 1-20 are pending.
Claims 1-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Curran (USPN 5,190,512). 
As to claim 12, Curran shows a portable golf swing exerciser (10) that is worn during a golf swing to easily recognize rotational motion of a user's body (i.e., FIG. 1; the device in Curran is clearly capable of being worn during a golf swing, that is, to practice a golf swing), the exerciser comprising: a shaft body (12) positioned to be extended left and right near shoulders of a user when the portable golf swing exerciser is worn (i.e., FIG. 1).  As shown in FIG. 2, Curran shows a first extension shaft (32) coupled to one end of the shaft body (12) to be extendable (i.e., col. 2, lines 50-60); a second extension shaft (32) coupled to the other end of the shaft body (12) to be extendable (i.e., col. 2, lines 50-60); two connection belts (14), one ends of which are connected to the shaft body (12), respectively, to tightly attach the shaft body (12) to the user's body when tightened (i.e., FIGS. 1, 2); a support pad (16) connected to the other ends of the two connection belts (14) to be tightly attached to the user's body from an opposite side of the shaft body (12) as the two connection belts (14) are tightened, wherein during a golf swing, a shape of rotational motion of the user's body is easily recognized from trajectories of an end portion of the first extension shaft (32) and an end portion of the second extension shaft (32).  Note FIGS. 3 and 4 and col. 3, lines 5-25, wherein it is shown and described that, when the shaft is attached to a user’s body via the two connection belts (14) and support pad (16), a shape of rotational motion of the user’s body is clearly recognizable.  
As to claim 18, the exerciser is worn to position the shaft body on the shoulders near a user's chest or on back shoulders.  Note that the claim language merely focuses on the manner in which the exerciser is being used.  This amounts to a product and process of using the product.  Nonetheless, Curran shows the exerciser worn near the shoulders.  See FIGS. 1, 3 and 4.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Curran (USPN 5,190,512) in view of the combined teachings of McCardle (USPN 5,269,528) and Laffer (USPN 5,954,592).   Curran lacks an explicit disclosure of an LED that can be turned on and off by a user is installed at the end portion of the first extension shaft and the end portion of the second extension shaft (claim 13) as well as a laser generator for emitting a beam in a longitudinal direction of the shaft body is installed at the end portion of the first extension shaft and the end portion of the second extension shaft (claim 14).   McCardle shows a light source (4, 6) at each end of an exerciser (2), wherein the beams of light are used to assist a user in tracking the movement of the exerciser.  See col. 3, line 43 through col. 4, line 32 in McCardle.  Further, the prior art to Laffer, in a related swing practice device, shows that a laser generator and LED arrangement may be used to track the movement of a swing.  See FIGS. 6, 8 and 9 along with col. 4, lines 22-34 and claim 7 in Laffer.  In view of the combined teachings to Laffer and McCardle, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Curran by incorporating an LED and laser generator at each end of the shaft (12), with there being a reasonable expectation of success that an LED arrangement as part of the Curran device would have enhanced the ability of the device in Curran to guide a user through a proper swing of the exerciser (10).  Here, modifying the Curran device to include an LED and laser generator in the manner taught by the prior art combination of McCardle and Laffer would have involved the simple combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Curran (USPN 5,190,512) in view of Nooner (US PUBS 2014/0295983).  Curran lacks an explicit disclosure of the first extension shaft and the second extension shaft have a multi-section length adjustment structure that can be inserted in or pulled out in multiple sections to adjust a length.  Nooner shows an arrangement in which an exerciser (i.e., FIG. 6A) may be provided with multiple telescoping members so that the length of the exerciser may be tailored to the proper length based upon a user’s arm span, whereby the exerciser may be used by people of different shapes, sizes and abilities.  See paragraphs [0046] and [0049] in Nooner.  Note, Curran already provides a telescopic feature for the exerciser (12) and is merely lacking a “multi-section length adjustment structure”.  In view of the teaching in Nooner, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Curran by introducing multiple sets of telescopic members to the ends of the oppositely-disposed first and second shafts, with there being a reasonable expectation of success that including more telescopic members would have made the exerciser (12) in Curran more versatile and more accommodating to users of different sizes and abilities.  Here, modifying the Curran device to include a multi-section length adjustment structure in the manner taught by the prior art to Nooner would have involved the simple combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Curran (USPN 5,190,512) in view of Staats (USPN 5,529,306).  Curran lacks an explicit disclosure of a connection ring having a fastening hole into which the shaft body is inserted is formed at an end of each connection belt, and the connection ring slides along the shaft body.  In an analogous training device, Staats shows it to be old in the art to provide a swing training device with an attachment system in which a ring (20, 30) is provided with a fastening hole through which a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Curran (USPN 5,190,512) in view of Fortunato (US PUBS 2013/0072315).  Curran lacks an explicit disclosure that the exerciser is worn to position the shaft body at a lower abdomen near the user's pelvises or at a waist near the pelvises.  In a related training rod that is supported against a user’s body, Fortunato shows it to be old in the art to position the training device either at or near the shoulder area or at or near the waist (i.e., FIGS. 5, 6).  In this way, swings of either the upper body or the lower body may be analyzed using the same exerciser.  In view of the publication to Fortunato, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Curran by enabling the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Curran (USPN 5,190,512) in view of Oy (US PUBS 2018/0264323).  Curran does not explicitly disclose a trajectory sensor for sensing trajectories of an end portion of a first extension shaft and an end portion of a second extension shaft; and a control unit for analyzing the sensed trajectories and transferring an analysis result to a user (claim 19) and does not disclose that a trajectory sensor has a sensing surface for sensing a beam emitted from the laser generator… and the control unit generates rotational motion shape information including rotation angles of both knees, rotation angles of pelvises, rotation angles of shoulders, and a rotation order of the knees, the pelvises, and the shoulders from user’s body information input in advance and the sensed trajectories, and transmits the rotational motion shape information to a user's smartphone (claim 20).  Here, Oy shows it to be old in the art to incorporate a system that includes a training apparatus (300) that uses sensors to detect and track movement and to relay parameters related to the movement of the training device to a control unit, wherein further information related to a training session may be compiled, analyzed and transmitted to a mobile device to readily inform a user about the progress of his/her training.  See FIG. 1 and rotational motion shape information including rotation angles of both knees, rotation angles of pelvises, rotation angles of shoulders, and a rotation order of the knees, the pelvises, and the shoulders from user’s body” merely presents obvious examples of various data that the system in the modified device posed by the combination of Curran and Oy would have been able to gather so that feedback would have been transmissible to the user to gage the success of the training.    Here, modifying the Curran device to include a swing motion information providing device in the manner taught by the prior art to Oy would have involved the simple combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 17 and 18, these claims recite both a product (i.e., the exerciser) and a method step for using the exerciser (i.e., “worn to position the shaft body at a lower abdomen near the user’s pelvises or at a waist near the pelvises” (claim 17) and “worn to position the shaft body on the shoulders near a user’s chest or on back shoulders” (claim 18)).  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
As to claim 20, line 1, “device” should perhaps read --exerciser-- to remain consistent with the language in claim 12, from which claim 20 now depends.  Alternatively, if claim 20 is to actually depend from claim 19 (i.e. see the explanation that immediately follows), then it seems that the term “device” would be appropriate, as currently recited.   Also, in line 1, “the trajectory sensor” 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 1, 2 in Leitao;
McGwire shows a light beam (22), of interest;
Evans shows a telescopic pole arrangement;
Kane shows an exercising pole device;
Hooper shows a system that collects data regarding a golf swing;
Trifaro shows a telescoping shaft member for golf swing practice;
See Figs. 4, 5 in Bunting;
See Figs. 5B, 6A and 8B in Fierro;
See Fig. 2A in Tomaszewski;
O’Connor shows an exercise device for golf;
See Fig. 2 in DiGiacomo;
See Fig. 4 in Lane;
See Fig. 5 in Shearer;
See Fig. 6 in Kleppen;
See Fig. 1 in Bonham;
See Fig. 2 in Mingo; and 
Tietell shows a system for tracking data related to a golf swing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711